DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 15-17, 21 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al (US 2012/0227758) in view of Smith et al (US 2009/0179626) and Brekkestran et al (US 5,023,430). 
Ford shows the apparatus and method claimed including a plurality of heater electrodes (101, 102) having a plurality of subsets (Z1, Z2, Z3, Z4, Z5) that includes a first subset and a second subset arranged sequentially or interleaved manner as illustrated in Figures 9, 16a and 16b, a power source (PS) including a battery power source that is known to provide DC power, a controller (PCB) to control powering of the 
Smith shows an electrical power source, including a DC power source, for powering an electrical load(s) via a controller (368) which provides a control signal to a power control module (376) that delivers power via a solid state switch (390) to the electrical load/loads as illustrated in Figure 3F and 3I. Smith further shows it is known to control the electrical power source that is powered on an off via a pulse width modulation that allows adjusting and controlling the electrical power to an electrical system including its time duration and amplitude (also see para [0030]-[0032]) and that power drawn in for switching on and off of the electrical load is in multiple times within a second as illustrated in Figure 3E wherein a total power drawn by the all sub-systems is limited or within the maximum power draw limit/threshold of the power source.
Brekkestran also shows an electrical heater system powered by a DC power source (28) such as a battery power source wherein a control system (20) provides powering of a plurality of heaters (22a-22f) in its respective heating zones each zone 
In view of Smith and Brekkestran, it would have been obvious to one of ordinary skill in the art to adapt Ford with the controller and a power control module that are capable of operating in various modes including a first mode of operation wherein a plurality of subsets having its respective heater electrode or heater electrodes can be powered on and off non-simultaneously and powered in a time interleaved or sequentially manner multiple times within a second so that the desired heating distribution across the heater can be effectively yielded by controlling the timing/time duration and amplitude of the power source output to the heater subsets while the total current drawn by the plurality of subsets is controlled or limited below a predetermined current threshold of the power source so as to prevent overdrawing of the power source and allow proper operation of the heating apparatus. 
With respect to claims 4-7, as Ford shows controlling each of the first and second subsets independently, it would have been obvious to operate each of the first and second subsets independently including not selecting any of the subsets, switching between the first and second subsets, or simultaneously powering the subsets as a second mode of operation that is switched from the first mode of operation, to 
With respect to claims 8 and 9, Ford further shows the heating zones is regulated so as to provide a first heating effect during a first time period and then to provide a second heating effect during a second time period, and it would have been obvious switch the modes of operation via an interface (U) that provides a control signal to switch one mode of operation after a predetermined amount of time to further control the desired heating effects across the heater electrodes.  
With respect to claims 15-17 and 21, Ford further shows a first arm (106) having a first contacting surface which includes a first hair styling heater having a plurality of heater electrodes, and a second arm (105) having a second contacting having a second hair styling heater wherein the first arm and the second arm are movable between a closed and an open position. 
With respect to claims 26 and 27, Smith shows powering the heater using an on an off cycle via a pulse width modulation that allows adjusting and controlling the electrical power to an electrical system wherein the cycle/time duration and amplitude can be adjusted at different times (also see para [0030]-[0032] and Figure 3E), and Brekkestran also shows it is known to provide the controller to use pulse width modulation control to control the heating elements that includes on and off of the heating element for a limited time/duration as illustrated in Figure 7. And, it would have been obvious to adapt Ford with a controller that is capable of operating in various . 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ford in view of Smith and Brekkestran as applied to claims 1, 4-9, 15-17, 21 and 26-29 above, and further in view of Kim et al (US 2015/0144614) or Rogers (US 2014/0356658).
Ford in view of Smith and Brekkestran shows the apparatus claimed including a battery as a power source, but Ford does not show a battery temperature sensor. 
Kim shows it is known to provide a power source in battery with a battery temperature sensor (12) that senses the temperature of the battery, the temperature sensor sends a signal to a controller (40) that determines if the sensed battery temperature is greater or less than a threshold temperature (T1) to turned on and off the battery power source. 
Rogers also shows it is known to provide a battery with a battery temperature sensor to monitor the temperature thereof wherein the power to a heating element is activated or deactivated based on the temperature of the battery when compared to a predetermined/threshold value.  Also see Figure 5.
In view of Kim or Rogers, it would have been obvious to one of ordinary skill in the art to adapt Ford, as modified by Smith, with a battery temperature sensor provided to the battery power source so that its temperature is monitored to turn on or off the . 
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ford in view of Smith and Brekkestran as applied to claims 1, 4-9, 15-17, 21 and 26-29 above, and further in view of Hioki et al (US 2015/0108113).
Ford in view of Smith and Brekkestran shows the apparatus claimed except a temperature sensor that senses ambient temperature. 
Hioki shows it is known to provide a temperature sensor (24) that sense an ambient temperature including the temperature of the heating element (23) wherein the sensor sends its signal/result to a controller (22). 
In view of Hioki, it would have been obvious to one of ordinary skill in the art to adapt Ford, as modified by Smith and Brekkestran, with a temperature sensor that senses an ambient temperature as well as the heating element wherein the controller would further control the heating elements/subsets if the sensed ambient temperature is below a threshold ambient temperature, which can be in the claimed range or any other range chosen by the user as a matter of routine experiments, to increase/decrease the power supplied to the subsets to counter the effects of the ambient temperature on the heating elements/subsets to predictably bring about the desired operating temperatures.  
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ford in view of Smith and Brekkestran as applied to claims 1, 4-9, 15-17, 21 and 26-29 above, and further in view of Cho (US 2015/0144610). 

Cho shows a hair styling apparatus having a detection unit (130) having a touch switch (135, 136) located on the contacting surfaces of the arms that are movable between an closed position and an open position wherein the switch (135, 136) is touched when the arms are in closed position that enables or disable the operation when a change of usage state of the apparatus is detected which includes turning off of the apparatus that would also include deactivation of the detection unit. Also see para [0060] to [0069].  
In view of Cho, it would have been obvious to one of ordinary skill in the art to adapt Ford, as modified by Smith and Brekkestran, with the touch sensitive switch that is sensitive to an open and an closed position of the arms wherein the activation or deactivation of the apparatus is enabled for the safe operation of the apparatus that would prevent overheating when the apparatus is deemed in inactive use in closed position.
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ford in view of Smith and Brekkestran as applied to claims 1, 4-9, 15-17, 21 and 26-29 above, and further in view of Choi (US 2010/0101599).  
Ford in view of Smith and Brekkestran shows the apparatus claimed including the heater having a heater plate (P), but Ford does not explicitly show the heater plate being mounted on a thermally insulating support structure. 
Choi shows it is known to provide a heater having a heating plate (22) mounted on a thermally insulating support structure (21’), the heater plate having at least one 
In view of Choi, it would have been obvious to one of ordinary skill in the art to adapt Ford, as modified by Smith and Brekkestran, with the heater having the claimed heating plate that is supported on a thermally insulating support structure as an alternative heating arrangement structure known in the art.  
Response to Arguments
Applicant's arguments filed 1/4/21 have been fully considered but they are not persuasive. 
Applicant argues that the applied prior art including Ford does not show the claimed first and second subsets of the plurality of heater electrodes that are not simultaneously and are powered in a time interleaved manner, and the applicant further argues that the interleaved manner means to have the first subset not being heated if the second subset of electrodes are being heated which shows an alternating dependent nature of interleaved powering. 
This argument is not deemed persuasive since there is no claimed support for having the first subset or the second subset being powered on or off that is dependent of the other. As noted in the ground of rejection, the interleaved manner is illustrated as having both heater electrodes that are heated at the same time (see page 2, lines 5-18) and does not call for to having the first subset being not heated when the second subset is heated and being dependent on each other. Rather, the specification calls for 
Thus, as Ford shows independent control of the subsets of heater electrodes as in the present application, the claimed recitation of the heater electrodes being powered not-simultaneously or interleaved manner is deemed met by Ford.  
Regarding Smith and Brekkestran, it is noted they are applied for controlling the subsets in multiple times per second as well as for limiting the maximum power drawn from the power source as stated in the ground of rejection wherein Smith and Brekkestran are analogous art as being reasonably pertinent in the field of operating electrical systems. 
Thus, the applicant’s arguments are not deemed persuasive.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761